 1   Roopali H. Desai (024295)                     Stephen E. Morrissey (admitted pro hac vice)
     D. Andrew Gaona (028414)                      SUSMAN GODFREY L.L.P.
 2   Kristen Yost (034052)                         1201 Third Avenue, Suite 3800
                                                   Seattle, WA 98101-3000
 3   COPPERSMITH BROCKELMAN PLC                    T: (206) 516-3880
     2800 North Central Avenue, Suite 1900         smorrissey@susmangodfrey.com
 4   Phoenix, AZ 85004
     T: (602) 381-5478                             Stephen Shackelford (pro hac vice pending)
 5   rdesai@cblawyers.com                          SUSMAN GODFREY L.L.P.
     agaona@cblawyers.com                          1301 Avenue of the Americas, 32nd Floor
 6                                                 New York, NY 10019-6023
     kyost@cblawyers.com                           T: (212) 336-8330
 7                                                 sshackelford@susmangodfrey.com
     Justin A. Nelson (admitted pro hac vice)
 8   SUSMAN GODFREY L.L.P.                         Davida Brook (admitted pro hac vice)
     1000 Louisiana, Suite 5100                    SUSMAN GODFREY L.L.P.
 9   Houston, TX 77002-5096                        1900 Avenue of the Stars, Suite 1400
     T: (713) 651-9366                             Los Angeles, CA 90067
10                                                 T: (310) 789-3100
     jnelson@susmangodfrey.com                     dbrook@susmangodfrey.com
11
     Attorneys for Defendant Arizona Secretary of State Katie Hobbs
12
13                             UNITED STATES DISTRICT COURT
14                                  DISTRICT OF ARIZONA
15   Tyler Bowyer; Michael John Burke; Nancy             No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
16   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                DEFENDANTS’, DEFENDANT
17   Pellegrino; Greg Safsten; Salvatore Luke            INTERVENOR’S, AND
     Scarmardo; Kelli Ward; and Michael Ward,            PROPOSED DEFENDANT
18                                                       INTERVENOR’S REQUEST FOR
19                   Plaintiffs,                         PRE-HEARING ORDER

20   v.

21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
22   Hobbs, in her official capacity as Arizona
     Secretary of State,
23
                     Defendants.
24
25   MARICOPA COUNTY BOARD OF
     SUPERVISORS; and ADRIAN FONTES, in his
26   official capacity as Maricopa County Recorder,
27                   Intervenors.
28

     {00526067.2 }
 1                   Counsel for Defendant Governor Doug Ducey, counsel for Defendant Secretary of
 2   State Katie Hobbs, counsel for Intervenor Maricopa County, and counsel for Proposed
 3   Intervenor Arizona Democratic Party met and conferred (“Participating Parties”)
 4   respectfully request that the Court enter a pre-hearing order to facilitate the parties’
 5   preparation for, and the efficient presentation of, evidence at the expedited TRO hearing
 6   that has been scheduled for December 8, 2020.
 7                   On December 4, 2020, Participating Parties met and conferred about a proposed
 8   pre-hearing order. Counsel for Plaintiffs was invited to attend, but after originally
 9   indicating their availability for a morning call, refused to participate in the meet and
10   confer. See Ex. 1. Although Plaintiffs did not participate, the participating parties have
11   shown the substance of this motion to Plaintiffs’ and they have indicated they object.
12                   The Participating Parties request that the Court include the following items in a
13   pre-hearing order.
14         1. Pretrial Disclosures
15         This Court allotted one hour per named party to present their case. The participating
16   parties’ understanding is that this allotment includes time for both direct and cross-
17   examination. In order to efficiently use this time and to provide proper notice to all other
18   parties, Participating Parties believe that all parties should disclose the identity of their
19   witnesses, a short description of testimony for each fact witness, and for each expert
20   witness, a summary of all opinions the expert may offer at the hearing, copies of all data
21   and supporting documents, and the proposed expert’s CV and qualifications. The
22   Participating Parties propose the following schedule:
23                   • Plaintiffs’ disclosure due by Saturday, December 5 at 12:00 P.M.
24                   • Defendants’ and Intervenor Disclosures by Sunday, December 5 at
25                      12:00 P.M.
26   The Participating Parties also request that this disclosure include the names of each
27   witness the party actually intends to call as well the order in which they intend to call
28   each witnesses.

     {00526067.2 }                                       -2-
 1         2. Deadline to Disclose and Produce Exhibits
 2         In order to understand the evidence that the party intends to rely on and to provide
 3   other parties the opportunity to object prior to the hearing, the Participating Parties
 4   suggest that the Court set a deadline of December 7 at 9:30 A.M. to disclose and produce
 5   exhibits.
 6         3. Logistics of the Hearing
 7         The Participating Parties request that the proceeding be held virtually. This request is
 8   made in light of the logistical challenges of having only two counsel per party in the
 9   courtroom while other counsel and/or witnesses appear telephonically and the public
10   health challenges that raise the risk of any travel or public gathering. In addition, although
11   Plaintiffs did not participate, Plaintiffs’ counsel themselves have brought similar suits in
12   other States—some of which have deadlines next week as well. A virtual hearing would
13   allow all parties to participate to the fullest extent possible.
14                   Respectfully submitted this 4th day of December, 2020.
15                                                    COPPERSMITH BROCKELMAN PLC
16
                                                      By s/ Roopali H. Desai
17                                                          Roopali H. Desai
                                                            D. Andrew Gaona
18                                                          Kristen Yost
19                                                    SUSMAN GODFREY L.L.P.
20                                                         Justin A. Nelson
                                                           Stephen E. Morrissey
21                                                         Stephen Shackelford
                                                           Davida Brook
22
23                                                    Attorneys for Defendant Arizona Secretary of
                                                      State Katie Hobbs
24
25
26
27
28

     {00526067.2 }                                      -3-
